Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 1 of 24 PageID #: 336




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

 TAYLA GREENE                                                CASE NO. 3:20-CV-00578

 VERSUS                                                      JUDGE TERRY A. DOUGHTY

 DAKOTA DEMOSS, ET AL.                                       MAG. JUDGE KAREN L. HAYES

                             REPORT AND RECOMMENDATION

        Before the undersigned Magistrate Judge, on reference from the District Court, are two

 multi-component motions: 1) a Rule 12(b) motion to dismiss for lack of subject matter

 jurisdiction and for failure to state a claim upon which relief can be granted, or alternatively for

 more definite statement [doc. # 20], as supplemented [doc. # 31], filed by defendant, Trooper

 Dakota DeMoss; and 2) a Rule 12(b) motion to dismiss for lack of subject matter jurisdiction and

 for failure to state a claim upon which relief can be granted, or alternatively for more definite

 statement [doc. # 22], as supplemented [doc. # 30], filed by defendants, Master Trooper Kory

 York, Sergeant Floyd McElroy, Lieutenant John Clary, and Captain John Peters. The motions

 are opposed. For reasons assigned below, it is recommended that the motions be GRANTED-

 IN-PART and DENIED-IN-PART.

                                             Background

        On May 6, 2020, plaintiff Tayla Greene filed the instant wrongful death and survival

 action pursuant to 42 U.S.C. § 1983 against various law enforcement personnel and other entities

 to recover damages for the May 10, 2019, death of her father, Ronald Greene (hereinafter,

 “Greene”), following an attempted traffic stop that ended in tragedy. (Compl.). Plaintiff filed

 the suit on her own behalf and as the personal representative of her father’s estate against the

 following law enforcement officers: Trooper Dakota DeMoss, Master Trooper Chris
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 2 of 24 PageID #: 337




 Hollingsworth, Master Trooper Kory York, Captain John Peters, Lieutenant John Clary, Sergeant

 Floyd McElroy, and Deputy Sheriff Christopher Harpin, plus three unknown manufacturers of

 the electronic control weapons used by the officers: John Doe Corporations 1-3. Id. She

 asserted two counts against the officers under 42 U.S.C. § 1983 for excessive force and

 bystander liability, plus one state law count against them for battery. Id. Plaintiff also included a

 products liability claim against the unknown manufacturers of the electronic control devices used

 by the officers. Id. Plaintiff requested an award of $1 million for each count, plus punitive and

 exemplary damages under § 1983, attorney’s fees under 42 U.S.C. §§ 1983 and 1988, and

 interest. Id.

         In response to motions to dismiss filed by defendants, see discussion, infra, plaintiff filed

 an amended complaint on October 5, 2020. (First Amend. Compl. (hereinafter, “FAC”). An

 “amended complaint supersedes the original complaint and renders it of no legal effect, unless

 the amended complaint specifically refers to and adopts or incorporates by reference the earlier

 pleading.” King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994) (citing Boelens v. Redman Homes,

 Inc., 759 F.2d 504, 508 (5th Cir.1985)). Here, there is no indication that the amended complaint

 adopted or referenced the earlier pleading. Therefore, the sole, operative complaint before the

 court is the amended complaint, to which the court will apply the arguments raised by

 defendants’ motions. 1

         According to the FAC, at around 12 a.m. on May 10, 2019, decedent Ronald Greene was

 driving a silver Toyota CH-R on U.S. Highway 80 in Monroe, Louisiana when Trooper DeMoss




 1
  The court may consider a motion to dismiss “as being addressed to the amended pleading.”
 Rountree v. Dyson, 892 F.3d 681, 683–84 (5th Cir.2018).
                                               2
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 3 of 24 PageID #: 338




 attempted to initiate a traffic stop for an unspecified traffic violation. (FAC, ¶¶ 24-26). In lieu

 of stopping his vehicle, Greene sped away and a pursuit ensued. Id., ¶ 27. Eventually Greene’s

 car came to a rest along Louisiana Highway 143 after it swerved, spun, and crashed into a

 wooded area. Id. ¶ 28-32. Greene’s vehicle only sustained moderate damage to the rear driver’s

 side, and he was able to exit the vehicle without assistance. Id. Greene was uninjured and could

 walk, speak, and otherwise function in a healthy manner after the crash. Id.

        Almost immediately thereafter, Louisiana State Police (“LSP”) officers, Dakota DeMoss

 and Chris Hollingsworth arrived on the scene. Id., ¶ 33. Shortly thereafter, LSP officers, John

 Peters, John Clary, Floyd McElroy and Kory York arrived, as did Union Parish Sheriff’s deputy

 Christopher Harpin. Id., ¶ 34.

        Greene exited his vehicle and tried to apologize to the officers for his failure to pull over.

 Id. ¶ 35-37. Nevertheless, the officers pinned Greene to the ground. Id. Greene begged the

 officers to stop and repeatedly conveyed his contrition. Id. However, each of the officers “beat,

 smothered, and choked Greene,” notwithstanding that he had surrendered, was not resisting, was

 in custody, and posed no threat to the officers. Id., ¶¶ 38-45.

        Despite his surrender, the officers also used an electronic control weapon at least three

 times on Greene, which resulted in an attack on his heart with massive amounts of electricity.

 Id., ¶ 46. Plaintiff does not know which officer used the electronic control weapon because the

 LSP and LSP Colonel Kevin Reeves refused to produce or release bodycam footage, dashboard

 cam footage, discharge logs, use of force reports or any number of investigative materials that

 would identify who used lethal force. Id., ¶ 47.

        Plaintiff further alleged that each of the defendant officers at the scene watched the others


                                                    3
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 4 of 24 PageID #: 339




 “beat, smother, choke, and use an electronic control weapon on Greene” even though he had

 surrendered, was not resisting, and posed no threat to the officers. Id., ¶¶ 48-55.

        The force used against Greene left him beaten, bloodied, and in cardiac arrest. Id., ¶ 56.

 At 12:29 a.m., an officer called for an ambulance. Id., ¶ 57. When the emergency medical

 technicians (“EMT”) arrived at 12:51 a.m., they found Greene covered in blood, with multiple

 “TASER” barbs attached to his body. Id., ¶¶ 58-59. He was unresponsive and in cardiac and

 respiratory arrest. Id. EMT transported Greene’s lifeless body to the hospital, where they

 arrived at 1:25 a.m. Id. He was pronounced dead as of 1:27 a.m. Id., ¶¶ 60-61.

         An initial report from the hospital listed Greene’s cause of death as cardiac arrest, plus a

 diagnosis of an “unspecified injury of head.” Id., ¶ 62. Trooper Hollingsworth later confirmed

 that the vicious beating of Greene was inflicted by, and in the presence of, multiple officers. Id.,

 ¶ 64. An autopsy found multiple signs of recent trauma, blunt force injuries to the head and face,

 together with facial lacerations, abrasions, and contusions. Id. ¶ 68. There also were blunt force

 injuries to the extremities, including the knees. Id.

        Plaintiff contends that the officers tried to cover up the cause of Greene’s death by, inter

 alia, telling Greene’s family that he had been killed immediately after hitting a tree. Id., ¶ 65.

 In addition, for more than fourteen months, Colonel Reeves actively endeavored to portray

 Greene’s death as a car accident, refusing to allow any information about the incident to become

 public. Id., ¶ 75. Reeves conspired with the other officers to misrepresent, conceal, and

 obfuscate the actual nature of their unconstitutional conduct. Id., ¶ 76.

        In the FAC, plaintiff joined Colonel Kevin Reeves and Does 1-5 as defendants, and

 added a First Amendment denial-of-access to courts claim under 42 U.S.C. § 1983 against all


                                                   4
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 5 of 24 PageID #: 340




 parties, save the unknown weapons manufacturers. (FAC, ¶¶ 95-100).

        On September 14, 2020, defendant, Dakota DeMoss (sometimes referred to by himself

 as, “Dekota DeMoss”) filed the instant motion to dismiss for lack of subject matter jurisdiction

 and for failure to state a claim upon which relief can be granted, or alternatively for more definite

 statement [doc. # 20]. DeMoss asserted that plaintiff sued him in his official capacity, which

 was the same as suing the state agency he worked for, and thus, plaintiff’s claims were barred by

 the Eleventh Amendment. DeMoss further argued that, in his official capacity, he was not a

 person capable of being sued under § 1983.

        DeMoss also invoked qualified immunity in response to plaintiff’s § 1983 claims against

 him in his individual capacity. Furthermore, in the event that the court declined to grant the

 motion to dismiss, defendant petitioned the court to require plaintiff to file a more definite

 statement “to meet plaintiff’s Iqbal pleading burden regarding qualified immunity.”

        Also on September 14, 2020, defendants, Kory York, Floyd McElroy, John Clary, and

 John Peters, filed their own motion to dismiss for lack of subject matter jurisdiction and for

 failure to state a claim upon which relief can be granted, or alternatively for more definite

 statement [doc. # 22]. The compound motion largely tracked the motion filed by DeMoss.

 Defendants raised Eleventh Amendment immunity insofar as plaintiff sued them in their official

 capacities. They also invoked qualified immunity in response to plaintiff’s § 1983 claims against

 them in their individual capacities. Defendants further emphasized that plaintiff did not make

 any individualized allegations against them in her original complaint. Moreover, defendants

 argued that plaintiff’s state law claims against them were not made with sufficient particularity.

 Finally, defendants argued in the alternative that plaintiff’s complaint did not give them fair


                                                   5
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 6 of 24 PageID #: 341




 notice of her claims and thus, plaintiff should be ordered to file a more definite statement so

 defendants could frame a responsive pleading.

        On September 14, 2020, defendant, Christopher Hollingsworth, filed a separate motion to

 dismiss for lack of subject matter jurisdiction and for failure to state a claim upon which relief

 can be granted, or alternatively for more definite statement [doc. # 23]. The motion largely

 echoed the arguments raised by his co-defendants, but with some nuances. For example,

 Hollingsworth argued that to plead a § 1983 claim plaintiff had to set forth facts with sufficient

 factual detail and particularity analogous to a fraud claim. He also argued that plaintiff failed to

 state a claim for negligent wrongful death and survival.

        In the wake of defendants’ motions, plaintiff filed her FAC, which besides adding parties

 and claims as described above, also clarified that her claims against the law enforcement officers

 were brought against them in their “personal,” not official capacities. (FAC). In light of these

 changes wrought by the amended complaint, the court ordered defendants to either withdraw

 their motions to dismiss or otherwise supplement their motions to tailor it to the amended

 pleading. (Oct. 6, 2020, Order [doc. # 27]).

        On October 26, 2020, defendant, DeMoss [doc. # 31], and defendants, York, McElroy,

 Clary, and Peters [doc. # 30], supplemented their pending motions to dismiss whereby they

 either deleted their arguments directed at plaintiff’s official capacity claims or conceded that

 those arguments were moot. Defendants also re-urged their prior arguments regarding the

 sufficiency of plaintiff’s re-pled claims, and argued that plaintiff’s new denial-of-access-to-

 courts claim was subject to dismissal for failure to state a claim for relief.

        Defendant, Hollingsworth, did not withdraw or supplement his pending motion to


                                                    6
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 7 of 24 PageID #: 342




 dismiss. Instead, on October 26, 2020, his attorney filed a suggestion of death in the record,

 stating that Hollingsworth had passed away on September 22, 2020. (Suggestion of Death [doc.

 # 33]). Although the Clerk of Court terminated Hollingsworth as a party based on the suggestion

 of death filed in the record, it appears that this action may be premature. See Fed.R.Civ.P.

 25(a)(1) (if a claim is not extinguished upon a party’s death and no motion to substitute is made

 within 90 days after service of the statement of death, then the action against the decedent must

 be dismissed). Hollingsworth’s motion to dismiss remains pending, however.

        On November 24, 2020, plaintiff filed a motion to substitute Hollingsworth’s legal

 successor, Darby Hollingsworth, as a defendant in this matter in lieu of her decedent. [doc. #

 44]. That motion is not yet ripe. In light of Hollingsworth’s failure to supplement his motion as

 ordered, and the lack of any opposition filed by plaintiff to the motion, coupled with the

 uncertainty of Hollingsworth’s continued status in this matter, the court will defer consideration

 of Hollingsworth’s motion.

        On November 16, 2020, plaintiff filed her responses to the two motions to dismiss and/or

 for more definite statement filed by defendants, DeMoss, York, McElroy, Clary, and Peters.

 [doc. #s 37 & 38]. In the event that the court found that her FAC was not sufficiently detailed,

 plaintiff asked the court to permit her to engage in limited discovery to obtain the video and

 investigative materials that were in the LSP’s possession. Plaintiff emphasized that her ability to

 plead more detailed facts had been frustrated and stymied by the LSP and the Union Parish

 District Attorney’s refusal to provide her with evidence regarding the sequence of events that led

 to Greene’s tragic death.

        On November 23, 2020, defendants filed reply briefs in support of their pending motions.


                                                  7
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 8 of 24 PageID #: 343




 [doc. #s 42 & 43]. The matter is ripe.

                                         Standard of Review 2

        The Federal Rules of Civil Procedure sanction dismissal where the plaintiff fails “to state

 a claim upon which relief can be granted.” Fed.R.Civ.P. 12(b)(6). A pleading states a claim for

 relief, inter alia, when it contains a “short and plain statement . . . showing that the pleader is

 entitled to relief . . .” Fed.R.Civ.P. 8(a)(2). Circumstances constituting fraud or mistake,

 however, must be alleged with particularity. Fed.R.Civ.P. 9(b).

        To withstand a motion to dismiss, “a complaint must contain sufficient factual matter,

 accepted as true, to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

 U.S. 662, 129 S.Ct. 1937, 1949 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S.

 Ct. 1955 (2007)). A claim is facially plausible when it contains sufficient factual content for the

 court “to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 Id. Plausibility does not equate to possibility or probability; it lies somewhere in between. See

 Iqbal, supra. Plausibility simply calls for enough factual allegations to raise a reasonable

 expectation that discovery will reveal evidence to support the elements of the claim. See

 Twombly, 550 U.S. at 556, 127 S.Ct. at 1965. Although the court must accept as true all factual

 allegations set forth in the complaint, the same presumption does not extend to legal conclusions.

 Iqbal, supra. A pleading comprised of “labels and conclusions” or “a formulaic recitation of the

 elements of a cause of action” does not satisfy Rule 8. Id. “[P]laintiffs must allege facts that

 support the elements of the cause of action in order to make out a valid claim.” City of Clinton,



 2
   In light of defendants’ withdrawal of their Rule 12(b)(1) arguments and/or concession that
 those arguments are moot in the wake of plaintiff’s amended complaint, the court will deny that
 component of the Rule 12(b) motions as moot.
                                                  8
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 9 of 24 PageID #: 344




 Ark. v. Pilgrim’s Pride Corp., 632 F.3d 148 (5th Cir. 2010).

           “The notice pleading requirements of Federal Rule of Civil Procedure 8 and case law do

 not require an inordinate amount of detail or precision.” Gilbert v. Outback Steakhouse of

 Florida Inc., 295 Fed. Appx. 710, 713 (5th Cir. 2008) (citations and internal quotation marks

 omitted). Further, “a complaint need not pin plaintiff’s claim for relief to a precise legal theory.

 Rule 8(a)(2) of the Federal Rules of Civil Procedure generally requires only a plausible ‘short

 and plain’ statement of the plaintiff’s claim, not an exposition of [his] legal argument.” Skinner

 v. Switzer, 562 U. S. 521, 131 S. Ct. 1289, 1296 (2011). Indeed, “[c]ourts must focus on the

 substance of the relief sought and the allegations pleaded, not on the label used.” Gearlds v.

 Entergy Servs., Inc., 709 F.3d 448, 452 (5th Cir. 2013) (citations omitted). “Specific facts are not

 necessary; the statement need only ‘give the defendant fair notice of what the . . . claim is and the

 grounds upon which it rests.’” Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (quoting Bell

 Atl., 127 S. Ct. at 1958).

           Assessing whether a complaint states a plausible claim for relief is a “context-specific

 task that requires the reviewing court to draw on its judicial experience and common sense.”

 Iqbal, supra. (citation omitted). A well-pleaded complaint may proceed even if it strikes the

 court that actual proof of the asserted facts is improbable, and that recovery is unlikely.

 Twombly, supra. Nevertheless, a court is compelled to dismiss an otherwise well-pleaded claim

 if it is premised upon an invalid legal theory. Neitzke v. Williams, 490 U.S. 319, 109 S.Ct. 1827

 (1989).

           When considering a motion to dismiss, courts generally are limited to the complaint and

 its proper attachments. Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008)


                                                    9
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 10 of 24 PageID #: 345




  (citation omitted). However, courts may rely upon “documents incorporated into the complaint

  by reference, and matters of which a court may take judicial notice” – including public records.

  Dorsey, supra; Norris v. Hearst Trust, 500 F.3d 454, 461 n.9 (5th Cir. 2007) (citation omitted)

  (proper to take judicial notice of matters of public record).

                                                 Analysis

  I.          Individual Liability under § 1983

          Section 1983 provides that any person who, under color of state law, deprives another of

  “any rights, privileges or immunities secured by the Constitution and laws shall be liable to the

  party injured in an action at law, suit in equity, or other proper proceeding for redress. . . .”

  Harrington v. Harris, 118 F.3d 359, 365 (5th Cir. 1997) (citing 42 U.S.C. ' 1983). Section 1983,

  however, does not create any substantive rights; it simply provides a remedy for the rights

  designated therein. Id. “Thus, an underlying constitutional or statutory violation is a predicate to

  liability under ' 1983.” Id. (citation omitted).

          To state a cognizable claim for relief under 42 U.S.C. § 1983, “a plaintiff must plead

  two—and only two—allegations . . . First, the plaintiff must allege that some person has

  deprived him of a federal right. Second, he must allege that the person who has deprived him of

  that right acted under color of state or territorial law.” Arnold v. Williams, 979 F.3d 262, 266-67

  (5th Cir. 2020) (citation and internal quotation marks omitted).

          However, when, as here, plaintiff seeks money damages from government officials in

  their individual capacities under ' 1983, the affirmative defense of qualified immunity is

  available to protect defendants “from liability for civil damages insofar as their conduct does not

  violate clearly established statutory or constitutional rights of which a reasonable person would

                                                     10
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 11 of 24 PageID #: 346




  have known.” Pearson v. Callahan, 555 U.S. 223, 231, 129 S.Ct. 808, 815 (2009) (citing

  Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727 (1982)). The qualified immunity

  doctrine balances two often conflicting interests C “the need to hold public officials accountable

  when they exercise power irresponsibly and the need to shield officials from harassment,

  distraction, and liability when they perform their duties reasonably.” Id. As such, “[t]he

  protection of qualified immunity applies regardless of whether the government official’s error is

  a mistake of law, a mistake of fact, or a mistake based on mixed questions of law and fact.” Id.

  (citations and internal quotation marks omitted).

         In effect, qualified immunity “gives ample room for mistaken judgments by protecting all

  but the plainly incompetent or those who knowingly violate the law.” Mendenhall v. Riser, 213

  F.3d 226, 230 (5th Cir.2000) (citing Malley v. Briggs, 475 U.S. 335, 343, 341, 106 S.Ct. 1092

  (1986) (internal quotation marks omitted).

         Qualified immunity is nominally characterized as an affirmative defense. However, once

  raised by defendants, it devolves upon the plaintiff to negate the defense by showing that the

  officials’ conduct violated clearly established law. Brumfield v. Hollins, 551 F.3d 322, 326 (5th

  Cir.2008) (citation omitted). Plaintiff’s burden is two-pronged. Club Retro LLC v. Hilton, 568

  F.3d 181, 194 (5th Cir. 2009) (quoted sources omitted). First, plaintiff must demonstrate that

  defendant(s) violated a constitutional right under current law. Id. “Second, [plaintiff] must

  claim that the defendant[s’] actions were objectively unreasonable in light of the law that was

  clearly established at the time of the actions complained of.” Id. (quoted source and internal

  quotation marks omitted). The courts are “permitted to exercise their sound discretion in

  deciding which of the two prongs of the qualified immunity analysis should be addressed first in


                                                  11
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 12 of 24 PageID #: 347




  light of the circumstances of the particular case at hand.” Collier v. Montgomery, 569 F.3d 214,

  217 (5th Cir. 2009) (citation omitted).

           A law is clearly established when there exists Acontrolling authorityCor a “robust

  consensus of persuasive authority” “that defines the contours of the right in question with a high

  degree of particularity.” Hogan v. Cunningham, 722 F.3d 725, 735 (5th Cir.2013). Although a

  case directly on point is not required, “existing precedent must have placed the statutory or

  constitutional question beyond debate.” Id. (citations and internal quotation marks omitted).

  Nonetheless, there is the “rare possibility that, in an obvious case, analogous case law is not

  needed because the unlawfulness of the [challenged] conduct is sufficiently clear even though

  existing precedent does not address similar circumstances.” Joseph v. Bartlett, No. 19-30014,

  2020 WL 6817823, at *6          F.3d      , (5th Cir. Nov. 20, 2020) (citations and internal

  quotation marks omitted).

           In the end, the question becomes whether the right is “sufficiently clear that every

  reasonable official would [have understood] that what he is doing violates that right.” Hogan,

  supra (citations and internal quotation marks omitted). Because it is plaintiff’s burden to

  establish that the challenged conduct violated clearly established law, the district court may, but

  is by no means obliged to undertake the clearly established law analysis on its own. See Joseph,

  supra.

           When, as here, a defendant pleads qualified immunity in a motion to dismiss,

  the plaintiff need not “exceed the short-and-plain-statement standard of Rule 8.” Arnold, supra

  (citation omitted). Instead, “a plaintiff seeking to overcome qualified immunity must plead

  specific facts that both allow the court to draw the reasonable inference that the defendant is


                                                    12
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 13 of 24 PageID #: 348




  liable for the harm he has alleged and that defeat a qualified immunity defense with equal

  specificity.” Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir.2012). In other words, plaintiff must

  plead qualified immunity facts with the “minimal specificity” required by Twombly and Iqbal.

  Arnold, supra (“an assertion of qualified immunity in a defendant's answer or motion to dismiss

  does not subject the complaint to a heightened pleading standard.”).

         The court will address each of plaintiff’s claims, in turn. Furthermore, “qualified

  immunity claims should be addressed separately for each individual defendant.” Darden v. City

  of Fort Worth, Texas, 880 F.3d 722, 731 (5th Cir.2018) (citation omitted), cert. denied sub

  nom. City of Fort Worth, Tex. v. Darden, ___ U.S. ___, 139 S.Ct. 69 (2018); see also Meadours

  v. Ermel, 483 F.3d 417, 421–22 (5th Cir.2007) (overruling district court’s decision to consider

  officers’ conduct collectively, merely because they acted in unison). However, “[s]eparate

  consideration does not require courts to conduct a separate analysis for each officer in those

  cases where their actions are materially indistinguishable, it merely requires them

  to consider each officer's actions.” Meadours, 483 F.3d at 422 n.3.

         a) Excessive Force

         The Supreme Court has proclaimed that “all claims that law enforcement officers have

  used excessive force—deadly or not—in the course of an arrest, investigatory stop, or other

  ‘seizure’ of a free citizen should be analyzed under the Fourth Amendment and its

  ‘reasonableness’ standard . . .” Graham v. Connor, 490 U.S. 386, 395, 109 S.Ct. 1865, 1871

  (1989). Of course, the protections of the Fourth Amendment extend to the states pursuant to the

  Fourteenth Amendment. Dunaway v. New York, 442 U.S. 200, 207, 99 S.Ct. 2248, 2253-2254

  (1979) (citation omitted).


                                                  13
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 14 of 24 PageID #: 349




         “A person is seized by the police and thus entitled to challenge the government’s action

  under the Fourth Amendment when the officer, by means of physical force or show of authority,

  terminates or restrains his freedom of movement, through means intentionally applied.”

  Brendlin v. California, 551 U.S. 249, 127 S.Ct. 2400, 2405 (2007) (citing Terry v. Ohio, 392

  U.S. 1, 30, 88 S.Ct. 1868 (1968) (internal quotation marks omitted).

         To support his excessive force claim, plaintiff must establish: “(1) injury (2) which

  resulted directly and only from a use of force that was clearly excessive, and (3) the

  excessiveness of which was clearly unreasonable.” Freeman v. Gore, 483 F.3d 404, 416 (5th

  Cir.2007) (citations omitted). By nature, excessive force claims are fact-intensive and dependent

  on the circumstances of each case. Hanks v. Rogers, 853 F.3d 738, 745 (5th Cir.2017) (citations

  omitted). Factors that the court should consider include “the severity of the crime at issue,

  whether the suspect poses an immediate threat to the safety of the officers or others, and whether

  he is actively resisting arrest or attempting to evade arrest by flight.” Id. (quoting Graham v.

  Connor, 490 U.S. 386, 396, 109 S.Ct. 1865 (1989)) (internal quotation marks omitted).

         The court must analyze the claim from the perspective of a reasonable officer on the

  scene. Id. (citation omitted). Thus, the “inquiry is whether the officer’s actions were objectively

  reasonable in light of the facts and circumstances confronting him, without regard to his

  underlying intent or motivation.” Id. (citations and internal quotation marks omitted).

  Furthermore, “the plaintiff must identify defendants who were either personally involved in the

  constitutional violation or whose acts are causally connected to the constitutional violation

  alleged.” Woods v. Edwards, 51 F.3d 577, 583 (5th Cir. 1995).

         Applying the foregoing considerations here, the court finds that Greene’s prior flight


                                                  14
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 15 of 24 PageID #: 350




  from officers in a vehicle was a serious and potentially dangerous crime. According to the FAC,

  however, Greene exited the vehicle after troopers DeMoss, Peters, Clary, McElroy, and York

  arrived and began to apologize to them. Nonetheless, the officers proceeded to pin him to the

  ground. Thereafter, even though Greene had surrendered and was not resisting, DeMoss,

  Hollingsworth, York, Clary, McElroy, and Peters each beat, smothered and choked him. One or

  more of the defendants also used an electronic control weapon against Greene at least three

  times.

           The fact that Greene had exited the vehicle and apologized to the officers suggests that he

  did not pose an immediate threat to the safety of the officers or anyone else. There also are no

  allegations by plaintiff that once Greene exited the vehicle he was actively resisting arrest or

  trying to evade arrest by flight. Certainly, once the officers pinned Greene to the ground, he was

  not a risk of flight or any threat to them or others. Moreover, the FAC unequivocally alleged that

  Greene had surrendered and was not resisting. Thereafter, however, DeMoss, Peters, Clary,

  McElroy, and York all inexplicably beat, smothered, and choked Greene. One or more of these

  officers (including Hollingsworth and Harpin) also used an electronic control weapon against

  Greene. There are no facts in the FAC to suggest that the use of an electronic control weapon

  was needed. 3



  3
   In contrast to plaintiff’s allegations that each and every defendant beat, smothered, and choked
  Greene, she is unable to allege at this time which defendant(s) used the electronic control device
  against him. However, the electronic control device use is but one component of plaintiff’s
  excessive force claim against defendants. Furthermore, another division of this court declined to
  grant summary judgment in favor of defendant officers where plaintiff was unable to identify
  which officer struck him. See Morris v. Pierce, No. 07-0080, 2008 WL 4287967, at *6 (W.D.
  La. Sept. 17, 2008). If, as urged by defendants, “further specific details were required to be
  specifically pled at this stage of the case, essentially no case of this type could ever survive a
  motion to dismiss, because the necessary facts would be in the sole possession of the defendant.”
                                                     15
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 16 of 24 PageID #: 351




         Furthermore, it was clearly established by May 2019 that an officer cannot immediately

  resort to blows and/or electronic control devices to obtain an arrestee’s compliance without first

  attempting to use less violent means. See Newman v. Guedry, 703 F.3d 757, 763 (5th Cir.2012);

  Darden, supra (officer cannot throw a non-resisting suspect to the ground and twice shock him

  with a taser whilst he is being beaten by another officer); Bush v. Strain, 513 F.3d 492, 502 (5th

  Cir.2008) (clearly established that an officer cannot slam an individual’s face into a vehicle when

  the individual was not resisting arrest or attempting to flee).

         In a recent decision, the Fifth Circuit reaffirmed that by 2013 it had long been established

  that officers engage in excessive force when they physically strike a suspect who is not resisting

  arrest. Joseph, supra. Consequently, in Joseph, the court experienced little difficulty in

  concluding that officers were not entitled to qualified immunity where they struck, punched,

  kicked, and/or tased an individual who was a fetal position, not suspected of committing a crime,

  not posing a threat to anyone, and not actively resisting arrest. Joseph, supra.

         Upon consideration of the foregoing authority, the court finds that in May 2019, every

  reasonable officer would have understood that they could not beat, smother, choke, and/or use an

  electronic control device on a non-resisting suspect who was subdued and posing no threat to

  anyone. Accordingly, defendants, DeMoss, Peters, Clary, McElroy, and York, are not entitled to

  qualified immunity as to plaintiff’s claims for excessive force against them. 4

         b) Bystander Liability

         The Fifth Circuit has recognized that an officer may be liable under § 1983 pursuant to a



  Diamond Services Corp. v. Oceanografia, S.A., 2011 WL 938785 (W.D. La. Feb. 9, 2011).
  4
    The court has considered the actions of each officer. Meadours, supra.

                                                   16
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 17 of 24 PageID #: 352




  theory of bystander liability where the officer “(1) knows that a fellow officer is violating an

  individual's constitutional rights; (2) has a reasonable opportunity to prevent the harm; and (3)

  chooses not to act.” Whitley v. Hanna, 726 F.3d 631, 646 (5th Cir.2013) (citations omitted).

  Furthermore, it was clearly established by 2017 that “an officer could be liable as a bystander in

  a case involving excessive force if he knew a constitutional violation was taking place and had a

  reasonable opportunity to prevent the harm.” Hamilton v. Kindred, 845 F.3d 659, 663 (5th

  Cir.2017).

         Here, plaintiff alleged facts showing that defendants, DeMoss, Peters, Clary, McElroy,

  and York each participated in beating, choking, and smothering Greene while he was not

  resisting or posing a threat to anyone. See discussion, supra. Given each of these officer’s

  personal participation in the unconstitutional use of force against Greene that no reasonable

  officer could have condoned, it certainly is plausible that each and every one of these defendants

  knew that his fellow officers were engaging in unconstitutional conduct. Furthermore, because

  each officer allegedly participated in the use of excessive force against Greene, this means that

  each officer necessarily was close enough to Greene that he could have opted to cease harming

  Greene himself, and instead intervened to protect Greene from the actions of the other officers.

  Of course, DeMoss, Peters, Clary, McElroy, and York simply watched the other officers beat,

  smother, choke, and use electronic control devices against Greene without intervening.

         The court finds that in May 2019, every reasonable officer would have understood that

  they could not stand by and idly watch or fail to intervene while another officer beat, smothered,

  choked, and/or used an electronic control device against a non-resisting suspect who was

  subdued and posing no threat to anyone. Accordingly, defendants, DeMoss, Peters, Clary,


                                                   17
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 18 of 24 PageID #: 353




  McElroy, and York, are not entitled to qualified immunity as to plaintiff’s claim for bystander

  liability against them. 5

           c) Access to Courts

           Plaintiff contends that defendants, DeMoss, York, Peters, Clary, and McElroy, plus

  others, conspired to misrepresent, conceal, and obfuscate the unconstitutional conduct that

  caused Greene’s injuries and death. The Fifth Circuit has recognized “a right of access to the

  courts, which is founded in the Article IV Privileges and Immunities Clause, the First

  Amendment Petition Clause, and the Fifth and Fourteenth Amendment Due Process Clauses.”

  Waller v. Hanlon, 922 F.3d 590, 601 (5th Cir.2019) (citation omitted).

           Denial-of-access claims can be forward or backward-looking, with the former alleging

  “that systemic official action frustrates a plaintiff or plaintiff class in preparing and filing suits at

  the present time,” whereas backward-looking claims allege that an official action has “caused the

  loss or inadequate settlement of a meritorious case, the loss of an opportunity to sue, or the loss

  of an opportunity to seek some particular order of relief.” Waller, supra (citing Christopher v.

  Harbury, 536 U.S. 403, 413-14, 122 S.Ct. 2179 (2002)).

           In response to defendants’ motions, plaintiff analyzed her denial-of-access claim solely as

  a backward-looking claim, which requires her to identify “(1) a nonfrivolous underlying claim;

  (2) an official act that frustrated the litigation of that claim; and (3) a remedy that is not

  otherwise available in another suit that may yet be brought.” Waller, 922 F.3d at 602 (citation

  omitted). Even assuming that plaintiff can meet the first two requirements of a backward-

  looking claim, she has not shown what relief defendants’ alleged actions have cost her. See


  5
      The court has considered the actions of each officer. Meadours, supra.

                                                     18
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 19 of 24 PageID #: 354




  Waller, supra.

           As in Waller, plaintiff is actively and, so far, successfully litigating her excessive force

  and bystander liability claims against these and other defendants. Furthermore, as recommended

  here, plaintiff has survived defendants’ pleadings-stage invocation of qualified immunity. See

  discussion, supra. Until plaintiff’s claims against defendants suffer “some concrete setback

  traceable to the defendants’ alleged coverup, [her] allegation that the defendants impaired [her]

  effort to bring that claim is no more than speculation about an event that may or may not come to

  pass.” Waller, supra (citation omitted). Furthermore, delay in bringing a lawsuit, without a

  showing of further harm, does not suffice. Id.

           In sum, plaintiff’s FAC lacks facts to support a necessary element of her backward-

  looking denial-of access claim. See Waller, supra. However, because it is possible that such a

  claim could become viable in the future should her excessive force and/or bystander liability

  claims “go south in later stages of this litigation,” the dismissal of the denial-of-access claim

  should be without prejudice. Waller, supra.

           Although plaintiff also brought her § 1983 denial-of-access claim against defendants

  Chris Hollingsworth, Kevin Reeves, Christopher Harpin, and Does 1-5, they did not join in the

  instant motion or seek dismissal of this claim. However, where a defending party establishes

  that a plaintiff has no cause of action, this defense should inure to similarly situated defendants.

  See Lewis v. Lynn, 236 F.3d 766, 768, 236 F.3d 766 (5th Cir. 2001) (citations omitted).

  Accordingly, the court sua sponte should dismiss, without prejudice, plaintiff’s denial-of-access

  claim in its entirety, as to all defendants. 6



  6
      The court possesses the inherent authority to dismiss a party sua sponte. McCullough v.
                                                     19
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 20 of 24 PageID #: 355




  II.      State Law Claim(s)

           At the outset, the court observes that plaintiff’s assertion of a wrongful death and survival

  action merely represents a means or vehicle for plaintiff to recover damages under state and

  federal law for injuries that she sustained as a result of her father’s death as well as for injuries

  that he sustained. See Louisiana Civil Code Articles 2315.2 and 2315.1; Pluet v. Frasier, 355

  F.3d 381, 383B84 (5th Cir.2004) (a party must have standing under the state wrongful death or

  survival statutes to bring a claim under 42 U.S.C. '' 1981, 1983, and 1988). Thus, the viability of

  the wrongful death and survival action is dependent upon the underlying tort or constitutional

  claim.

           In her FAC, plaintiff asserted a claim for battery against defendants, DeMoss, York,

  Peters, Clary, McElroy, et al. Under Louisiana law, a battery is a harmful or offensive contact

  with a person, resulting from an act intended to cause the plaintiff to suffer such a contact.

  Caudle v. Betts, 512 So.2d 389, 391 (La.1987). Furthermore, “[t]he intention need not be

  malicious nor need it be an intention to inflict actual damage. It is sufficient if the actor intends

  to inflict either a harmful or offensive contact without the other's consent.” Id.

           Moreover, under Louisiana law, excessive force claims are analyzed under a

  reasonableness standard similar to that used to evaluate § 1983 excessive force claims.

  Deshotels v. Marshall, 454 Fed. Appx. 262, 269 (5th Cir.2011) (citing

  Kyle v. City of New Orleans, 353 So.2d 969, 972–73 (La.1977). Thus, “[w]hether the force used



  Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988) (citing Link v. Wabash R.R. Co., 370 U.S. 626,
  630-31 (1962)); McCoy v. Wade, 2007 WL 1098738, *1 (W.D. La. Mar. 12, 2007) (the report
  and recommendation itself provides adequate notice to the parties); Thomas v. Texas Dept. of
  Family and Protective Services, 427 Fed. Appx. 309 (5th Cir. 2011) (sua sponte dismissal on 11th
  Amendment grounds).
                                                20
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 21 of 24 PageID #: 356




  is reasonable depends upon the totality of the facts and circumstances in each case.” Id. (citation

  omitted). Pertinent factors to be considered include: “the known character of the arrestee, the

  risks and dangers faced by the officers, the nature of the offense involved, the chance of the

  arrestee's escape if the particular means are not employed, the existence of alternative methods of

  arrest, the physical size, strength, and weaponry of the officers as compared to the arrestee, and

  the exigencies of the moment.” Id.

          Given the similarity between these factors and those used to evaluate § 1983 excessive

  force claims, the court finds that plaintiff has alleged sufficient facts to support a plausible state

  law claim for battery/excessive force against defendants, DeMoss, York, Peters, Clary, and

  McElroy for the same reasons the court found that these officers’ use of force was unreasonable

  under § 1983. See discussion, supra; Deshotels, supra (utilizing excessive force analysis under

  the Fourth Amendment to reach the same outcome under the parallel state law claim).

  III.    Motion for More Definite Statement

          Defendants alternatively contend that the court should order plaintiff to amend her

  complaint to provide a more definite statement. Federal Rule of Civil Procedure 12(e) provides,

  in relevant part, that

         [a] party may move for a more definite statement of a pleading to which a
         responsive pleading is allowed but which is so vague or ambiguous that the party
         cannot reasonably prepare a response. The motion must be made before filing a
         responsive pleading and must point out the defects complained of and the details
         desired . . .
  Fed.R.Civ.P. 12(e).

          Rule 12(e) is not intended to be used as a vehicle for discovery or to frustrate Rule

  8(a)(2)’s minimal pleading requirements by compelling plaintiff to amend his complaint when it

  otherwise suffices to withstand a motion to dismiss. Mitchell v. E-Z Way Towers, Inc., 269 F.2d

                                                    21
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 22 of 24 PageID #: 357




  126, 132 (5th Cir. 1959). Furthermore, “the class of pleadings that are appropriate subjects for a

  motion under Rule 12(e) is quite small B the pleading . . . must be so vague or ambiguous that

  the opposing party cannot respond, even with a simple denial, in good faith or without prejudice

  to himself.” Texaco, Inc. v. Louisiana Land & Expl. Co., 113 B.R. 924, 940-41 (M.D. La.1990)

  (citation omitted).

         Tellingly, on November 23, 2020, movants’ co-defendant, Christopher Harpin, managed

  to file an answer to the FAC, even though plaintiff’s allegations against him overlapped with the

  allegations against the other defendants. See Answer [doc. # 40]. Indeed, plaintiff’s claims and

  allegations are straight-forward and well-defined. The court discerns no reason why defendants

  cannot draw upon their own memory to either admit or deny each allegation. As the Fifth Circuit

  stated in Mitchell, supra, “we find no statement or testimony . . . to indicate why the defendants,

  from their knowledge of their own records . . . as well as their operations, would be unable to

  either admit or deny the allegations concerning . . . violations.” The same result obtains here.

         Finally, in the event that the court found that her FAC lacked sufficient specificity to state

  a claim for relief, plaintiff requested an opportunity to conduct discovery and to file a second

  amended complaint. In light of the undersigned’s recommended disposition of the motions to

  dismiss, however, plaintiff’s request is moot.

                                              Conclusion

         Drawing upon judicial experience and common sense, the undersigned concludes that the

  complaint, as amended, states a plausible claim for relief (as to all counts, save her access-to-

  courts claim), sufficient to afford defendants fair notice of the claims against them, and a

  reasonable expectation that discovery will reveal relevant evidence to support each of the


                                                   22
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 23 of 24 PageID #: 358




  elements of plaintiff’s claims. See Twombly, supra.

         For these reasons,

         IT IS RECOMMENDED that the motions to dismiss for lack of subject matter

  jurisdiction filed by defendant, Trooper Dakota DeMoss [doc. # 20] and defendants, Trooper

  Kory York, Sergeant Floyd McElroy, Lieutenant John Clary, and Captain John Peters [doc. # 22]

  be DENIED, as moot.

         IT IS FURTHER RECOMMENDED that the motions to dismiss for failure to state a

  claim upon which relief can be granted filed by defendant, Trooper Dakota DeMoss [doc. # 20]

  as supplemented [doc. # 31], and defendants, Trooper Kory York, Sergeant Floyd McElroy,

  Lieutenant John Clary, and Captain John Peters [doc. # 22], as supplemented [doc. # 30] be

  GRANTED-IN-PART, and that plaintiff’s denial-of-access claim be DISMISSED, without

  prejudice, as to all defendants.

         IT IS FURTHER RECOMMENDED that the motions to dismiss for failure to state a

  claim upon which relief can be granted and alternative motions for more definite statement filed

  by defendant, Trooper Dakota DeMoss [doc. # 20] as supplemented [doc. # 31], and defendants,

  Trooper Kory York, Sergeant Floyd McElroy, Lieutenant John Clary, and Captain John Peters

  [doc. # 22], as supplemented [doc. # 30], otherwise be DENIED.

         Under the provisions of 28 U.S.C. §636(b)(1)(C) and Fed. R. Civ. P. 72(b), the parties

  have fourteen (14) days from service of this Report and Recommendation to file specific,

  written objections with the Clerk of Court. A party may respond to another party’s objections

  within fourteen (14) days after being served with a copy thereof. A courtesy copy of any

  objection or response or request for extension of time shall be furnished to the District Judge at


                                                  23
Case 3:20-cv-00578-TAD-KLH Document 46 Filed 12/11/20 Page 24 of 24 PageID #: 359




  the time of filing. Timely objections will be considered by the District Judge before he makes a

  final ruling.

          A PARTY’S FAILURE TO FILE WRITTEN OBJECTIONS TO THE PROPOSED

  FINDINGS, CONCLUSIONS AND RECOMMENDATIONS CONTAINED IN THIS

  REPORT WITHIN FOURTEEN (14) DAYS FROM THE DATE OF ITS SERVICE

  SHALL BAR AN AGGRIEVED PARTY, EXCEPT ON GROUNDS OF PLAIN ERROR,

  FROM ATTACKING ON APPEAL THE UNOBJECTED-TO PROPOSED FACTUAL

  FINDINGS AND LEGAL CONCLUSIONS ACCEPTED BY THE DISTRICT JUDGE.

          In Chambers, at Monroe, Louisiana, this 11th day of December 2020.

                                                      __________________________________
                                                      KAREN L. HAYES
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 24
